DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 6, 7, and 10 are amended and claims 2, 9, 11, and 12 are cancelled.  Claims 21-24 are newly added.  Claims 1, 3-8, 10, and 13-24 are pending.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
In regards to amended claim 10, Applicant's argument is that even if the cited Burton reference is modified with Lin to include the type of apnea detection cited in claim 10, the Burton reference still includes the detection of other types of apnea detection (i.e. the claimed method is directed to only a specific type of apnea detection and nothing else).  Applicant’s argument that the method is limited to just one type of apnea detection and nothing else as indicated in claim 10 amounts to a negative limitation.  Per MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure.  The Office has reviewed the disclosure as filed for written description support for an apnea detection device that only includes detection based on the criteria outlined in claim 15, but could not locate such an embodiment.  Paragraph [0017] of the published specification describes an exemplary system and teaches, "-the thoracic breathing activity can be compared to the abdominal breathing activity, and patterns may be detected in one or both activities that may allow early apnea, or pre-apnea, detection" which indicates that the system does more than just apnea detection using one or more of the detected breathing activity patterns.  [0042] further supports the fact that the system includes additional detection features such as pre-apnea pattern detection which may also just rely on data from one respiration lead.  The use of the "comprising" transition phrase also signals that the claim is open-ended and may include other additional elements.  Thus, per this section of the MPEP, claim 10 and its dependent claims are subject to a 35 USC 112(a) rejection for failing to comply with the written description requirement.  In an interview conducted on July 5, 2022, Applicant’s attorney pointed out that Figures 5 and 6 support the disclosure of an embodiment where only apnea, based on activity in the thoracic and abdominal regions, is detected.  Figure 5 does teach that apnea is detected when a first and second apnea metric satisfies a threshold requirement (boxes 60, 62, 64), but does provide a secondary detection of other features such as pre-apnea as noted in the box A path (see Fig. 6).  Additionally, the Office could not determine from the specification the type of apnea that is detected using the claimed criteria.  It is well-known to persons of ordinary skill in the art at the time of the filing of the invention that there are different types of apneas.  Based on a reading of the specification and the state of the art, the Office believes the type of apnea that is identified here is central apnea as opposed to obstructive apnea.  Thus, claim 10’s negative limitation that no other apneas are detected when only one apnea metric indicates insufficient breathing activity can be interpreted as relating to central apneas.  Thus, Applicant’s argument that Burton fails the claim 10 requirement that no other types of apneas are detected based on only one of the apnea criteria is arguably incorrect because Burton’s other types of apnea detections are not directed to central apnea and do not rely on just one of the impedance measurements in the thoracic or abdominal regions.  The 35 USC 103(a) rejection is maintained.  
Claim 1 on the other hand was amended to incorporate limitations from now canceled claim 9 which indicates that there are two separate drive electrodes for injecting a first and a second carrier frequency.  The Office initially cited Burton for teaching this limitation.  However, upon further review by the Office, Burton at [0044]-[0046] appears to measure the ECG signal between separate pairs of electrodes directed across the thoracic and abdominal and detect modulation by respiration in the signals to detect activity.  Alternatively, in Figure 10, a three-electrode arrangement is shown on a person to detect thoracic and abdominal respiration activity.  At [0553], Burton teaches that a signal at first signal at 32 kHz can be applied between one pair of electrodes and a separate signal at 50 kHz can applied to a different pair to detect thoracic and abdominal breathing activity.  Burton however, does not state that two separate electrodes are used for injecting the signals as claimed.  However, a new secondary reference was identified that teaches the use of separate electrodes for injecting signals used for impedance measurements (see new rejection below). 

Claim Objections
Claim 22 is objected to because of the following informalities:  change the first instance of “second” in line 4 to “first.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13-20, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 states that an apnea event is detected only when both criteria related to abdominal and thoracic breathing activity are satisfied.  An additional amendment states that no other apnea events are detected when only one apnea metric indicates insufficient breathing activity in the thoracic or abdominal regions.  In interpreting this limitation, Applicant has argued that the previously cited Burton reference does not teach this because the proposed 103 modification would still include the other apnea detection routines which would be contrary to the claim language.  The Office reviewed the specification to determine if Applicants had written description support for the amended claim limitation.  As noted in the Arguments section above, paragraph [0017] of the published specification states patterns in one or both activities may be used to detect early or pre-apnea events or other respiratory dysfunctions. Pre-apnea is arguably not an apnea event, but in regards to early apnea, the method does detect another type of apnea event.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-5, 7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 2007/0032733) in view of Lin et al., Sleep Apnea Detection Based on Thoracic and Abdominal Movement Signals of Wearable Piezoelectric Bands, IEEE Journal of Biomedical and Health Informatics, vol. 21, no. 6, pp. 1533-1545, Nov. 2017 and Cheng et al. (US 2016/0066852).
Regarding claim 1, Burton discloses an impedance-based respiration monitoring system for apnea detection (see Field of Invention and [0040] which describes the impedance basis of the sensing system) comprising: 
at least three surface electrodes configured to record impedance respiration data from a patient's torso (see [0045]-[0046] where 3 or more electrodes are placed on the subject, also separate groups of impedance measuring electrodes may be used to monitor abdominal breathing and thoracic breathing, see also [0553] and Fig. 10 which shows three surface electrodes for measuring thoracic and abdominal breathing); 
a signal processing system configured to: 
generate a first respiration lead formed by a first set of surface electrodes from the at least three surface electrodes, the first respiration lead providing a first series of impedance measurements (this is impedance data derived from the electrode set used for monitoring thoracic breathing movements mentioned above, also [0225]-[0226] or [0553]); 
generate at least a second respiration lead formed by a second set of surface electrodes from the at least three surface electrodes attached to the patient's torso, the second lead providing a second series of impedance measurements (this is the impedance data derived from the electrode set used for monitoring abdominal breathing movements mentioned above, also [0225]-[0226] or [0553] and Fig. 10); 
wherein the first series of impedance measurements from the first respiration lead measures thoracic breath activity, and wherein the second series of impedance measurements from the second respiration lead measures abdominal breath activity ([0045] – “electrodes are preferably positioned such that movement attributable to abdominal breathing and thoracic breathing may be separately measured and distinguished”)
an apnea detection module executable on a processor to: 
calculate a first apnea metric based on the first series of impedance measurements; calculate a second apnea metric based on the second series of impedance measurements; and detect an apnea event (apnea or cessation of breathing can be identified from the impedance plethysmography data from both the thoracic and abdominal signal data, see [0170] where apnea detection is disclosed and other SDB events are also detected; see also [0175] discussion SDB detection, also [0180] discloses impedance plethysmography using the ECG electrodes; [0036] – “[0336] The measures derived from the ECG signal may include breath-by-breath classification of sleep disordered breathing. Classification may include a determination of any one of the following categories of breathing disorders: [0337] a) Apnea [0338] b) Hypopnoea [0339] c) Central sleep apnea [0340] d) Obstructive Sleep Apnea”).
However, Burton does not disclose that the detection of an apnea event only when the first apnea metric indicates insufficient breath activity occurring at the patient's chest and the second apnea metric indicates insufficient breath activity occurring at the patient's abdomen.  Burton discloses that other types of apneas are detected such as Obstructive Sleep Apnea or OSA may be detected by determining whether the thoracic breathing motion and abdominal breathing motion are out of phase (see end of [0046]).  Burton also discloses at least at [0356] that central apnea may be detected.  Here, a secondary measurement of muscle activity (EMG) (to rule out obstructive apnea) is combined with a reduced airflow amplitude to identify central apnea episodes (the Office assumes this is reduced airflow in both thoracic and abdominal regions, but Burton is not clear in this).  However, Lin et al. teach a method for detecting apneas while a patient is asleep (see Abstract on page 1533).  Lin et al. teach that thoracic and abdominal breathing movements can be used to detect apneas (see section A starting at the bottom of page 1534 and carrying over to page 1535, in particular, the left column on pg. 1535, first and second paragraphs).  Lin et al. teach the use of a first and second sensors for detecting both types of breathing (see Abstract where two piezoelectric sensing bands are used to monitor both types of breathing).  Lin et al. teach that CSA and Cheyne-Stokes sleep apnea can be differentiated from obstructive apnea in that thoracic and abdominal breathing signals decrease or disappear during the event (pg. 1535 left col., end of first paragraph).  Lin et al. uses these observations of thoracic and abdominal breathing to detect different types of sleep apnea (pg. 1535, section B, first paragraph, also see Fig. 2, where the thoracic breathing signal THO and the abdominal breathing signal ABO flatline at a CSA event starting around the 284.4 min, the metric in this case is referred to as FRabd and FRtho by Lin and would indicate insufficient breathing).  Lin et al. uses piezoresistive sensors to acquire a signal reflective of breathing in the thoracic and abdominal areas.  The instant application uses impedance signals to acquire signals reflective of breathing in the thoracic and abdominal areas.  Although the methods of acquiring signals indicative of breathing are different, the result (a resulting breathing signal) is the substantially the same.  Please also refer to section 1 above for additional details on Lin’s teachings.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Burton to include an additional type of apnea detect where lack of thoracic and abdominal breathing activity as indicated by the FR metrics in Lin et al. are used as an indicator of apnea because it is the use of a known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  
Burton also does not disclose a first drive electrode and a second drive electrode, wherein the first and second drive electrodes are separate electrodes from the first and second sets of electrodes; and wherein the first series of impedance measurements is generated by injecting a first carrier frequency at the first drive electrode and receiving the first carrier frequency at the first set of electrodes, and the second series of impedance measurements is generated by injecting a second carrier frequency at the second drive electrode and receiving the second carrier frequency at the second set of electrodes.  As noted in the Arguments section above, Burton discloses the use of three surface electrodes where two different electrode pairs are used to detect thoracic and abdominal breathing activity by injecting different carrier signals.  Thus, Burton differs in the use of separate electrodes for injecting signals.  However, the use of separate driven electrodes was known in the arts.  Cheng et al. teach various embodiments for a device that measures biometric parameters such as bioimpedance (see Abstract).  Cheng et al.’s device uses separate driven electrodes and pickup electrodes (Abstract).  One example is shown at least in Fig. 12, embodiment 1220 where a strap is worn by a user that includes driven electrodes 1002d and pickup electrodes 1002p (see [0069]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Burton to use separate driven electrodes as taught by Cheng et al. for measuring bioimpedance/respiration because this amounts to amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Regarding claim 3, Burton discloses wherein the first set of electrodes and the second set of electrodes comprise a three-electrode arrangement (see claim 1 rejection), wherein the first set of electrodes includes a first electrode and a second electrode, and the second set of electrodes includes the second electrode and a third electrode (see Fig. 10 partially reproduced below:
[AltContent: oval]
    PNG
    media_image1.png
    410
    690
    media_image1.png
    Greyscale

Regarding claim 4, Burton discloses wherein the first and second electrodes are positioned on the patient's chest, and the third electrode is positioned on the patient's abdomen (see Fig. 10 reproduced above).
Regarding claim 5, Burton discloses wherein the first set of electrodes and the second set of electrodes comprise a four electrode arrangement, wherein the first set of electrodes includes a first electrode and a second electrode positioned on the patient's chest, and the second set of electrodes includes a third electrode and a fourth electrode, wherein at least one of the third and fourth electrodes is positioned on the patient's abdomen ([0045] – “Separate pairs of ECG electrodes are preferably positioned such that movement attributable to abdominal breathing and thoracic breathing may be separately measured and distinguished. The ECG electrodes may be positioned in two planes or in an orthogonal arrangement whereby improved signal to noise ratio may be achieved for accurate QRS analysis”).
Regarding claim 7, Burton discloses wherein the first set of electrodes and the second set of electrodes comprise at least a three-electrode arrangement, wherein the first set of electrodes includes a first electrode and a second electrode, and the second set of electrodes includes the second electrode and a third electrode ([0553] discloses electrodes A/C and B/C = 3 electrodes).
Claim 21 is rejected using the same argument used in section 20 below.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Lin et al. and Cheng et al. as applied to claim 1 and further in view of Woo et al. (US 2019/0328277).  
Regarding claim 6, Burton, Lin and Cheng et al. do not disclose or suggest wherein the first series of impedance measurements is generated by injecting and detecting at the first carrier frequency at a first phase in the first set of electrodes, and the second series of impedance measurements is generated by injecting and detecting at the second carrier frequency at a second phase in the second set of electrodes.  A review of the specification indicates appears to indicate that this is used to distinguish between thoracic and abdominal respiration detection, see at least [0031]).  Burton teaches the use of different carrier frequencies, but not different phases combined with different frequencies to distinguish between the thoracic and abdominal detection.  However, the use of different phases at different frequencies is taught by Woo et al. who teach a device and method for detecting apnea (see Abstract).  At [0094], Woo et al. teach the technique of using different injection frequencies coupled with different phases to differentiate between respiration detected in two different areas of the body.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Burton to use injection signals with different phases, as taught by Woo et al., for detecting respiration because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Lin et al. and Cheng et al as applied to claim 1 and further in view of Istvan et al. (US 2004/0073127).  Burton does not disclose wherein the first series of impedance measurements and the second series of impedance measurements are generated by injecting and detecting a carrier frequency in the first set of electrodes and the second set of electrodes, respectively, utilizing time division multiplexing to differentiate between the first series of impedance measurements in the first respiration lead and the second series of impedance measurements in the second respiration lead (Burton merely discloses that the impedance data is demodulated, [0599]).  However, the use of TDM processing in the disordered breathing arts was known.  Istvan et al. teach an ECG system with that uses TDM (see [0090]) for processing/separating data (see [0090]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to father modify Burton to use TDM as taught by Istvan et al. for selecting signals because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claims 10, 13-17, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 2007/0032733) in view of Lin et al. (Sleep Apnea Detection Based on Thoracic and Abdominal Movement Signals of Wearable Piezoelectric Bands, IEEE Journal of Biomedical and Health Informatics, vol. 21, no. 6, pp. 1533-1545, Nov. 2017).
Claim 10 includes limitations that amount to the method that is performed by the apparatus of claim 1 for measuring impedance in the thoracic and abdominal areas and is therefore rejected using the same teachings above for claim 1.  Claim 10 does not include the limitations relating to the drive electrodes, but includes the following additional limitation:
not detecting any apnea event when only one of the first apnea metric indicates insufficient breath activity occurring at the patient's chest or the second apnea metric indicates insufficient breath activity occurring at the patient's abdomen.
The Office interpreted “apnea” in this final clause as the same type of apnea detected in the initial set of criteria that uses breathing activity (or lack thereof) detected in the thoracic and abdominal regions (which is believed to be central apnea).  In that light, Burton does not disclose the detection of central apnea using other techniques nor does it teach the use of apnea based solely on breathing activity levels found in either of the thoracic and abdominal regions.  Thus, the combined citations from claim 1 still teach the limitations found in this final clause.  
Claim 13 is the method performed by the apparatus of claim 3 and is rejected using the same argument above.
Claim 14 is the method performed by the apparatus of claim 4 and is rejected using the same argument above.
Claim 15 is the method performed by the apparatus of claim 5 and is rejected using the same argument above.
Regarding claim 16, Burton discloses the method further comprising: determining a change in the thoracic breath activity; determining a change in the abdominal breath activity; and wherein the apnea event is further detected based on at least one of the change in the thoracic breath activity and the change in the abdominal breath activity (apnea or cessation of breathing can be identified from the impedance plethysmography data from both the thoracic and abdominal signal data, see [0170] where apnea detection is disclosed and other SDB events are also detected; see also [0175] discussion SDB detection, also [0180] discloses impedance plethysmography using the ECG electrodes; [0036] – “[0336] The measures derived from the ECG signal may include breath-by-breath classification of sleep disordered breathing. Classification may include a determination of any one of the following categories of breathing disorders: [0337] a) Apnea [0338] b) Hypopnoea [0339] c) Central sleep apnea [0340] d) Obstructive Sleep Apnea).
Regarding claim 17, Burton disclose method further comprising generating the first series of impedance measurements by injecting and detecting a first carrier frequency in the first set of electrodes, and generating the second series of impedance measurements by injecting and detecting a second carrier frequency in the second set of electrodes (see [0553] which disclose the use of two different frequencies).
Claim 22 recites an order for comparing the two metrics against their respective thresholds (check the first and then the second apnea metric).  Burton was modified to teach the comparison of first and second metrics based on the combined teachings of Burton and Lin.  Burton and Lin do not teach any specific order for comparing the thresholds, but doing the first and then the second would have been obvious to try from a finite number of predictable solutions.  There are only three ways to perform the test: (i) compare the first and then second, (ii) compare the second and then first, or (iii) compare both simultaneously.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Lin et al. as applied to claim 1 and further in view of Istvan et al. (US 2004/0073127).  Claim 19 is the method performed by the apparatus of claim 8 and is rejected using the same argument above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Lin et al. as applied to claim 10 and further in view of Woo et al. (US 2019/0328277).  Claim 20 includes the dual frequency and phase carrier signal injection technique of claim 6 and is therefore rejected using the same modification to Burton recited for the claim 6 rejection.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Lin et al. as evidenced by Janigro et al. (US 2019/0053744).  
Regarding claim 23, Burton as modified by Lin do not disclose wherein the second threshold is dependent on the comparison of the first apnea metric to the first threshold.  The Office believes Applicant meant to state that the comparison of the second threshold is dependent on the first comparison.  That is to say, if a detection criterion depends on both tests satisfying a condition, then if one fails, it would make sense that the other need not be tested.  Avoiding unnecessary tests is common practice in the medical diagnostic field as evidenced by the Janigro reference ([0032] –“… help avoid unnecessary testing and expense while still allowing for such measures to be taken when appropriate”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Burton to stop testing if the first threshold comparison indicates normal breathing activity in view of common practice as evidenced by Janigro because it can save testing expenses and time.  

Allowable Subject Matter
Claim 24 is allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  No prior art of record teaches or fairly suggests, in combination with all other limitations, carrier frequency injection steps laid out in claim 18.  Claim 24 also includes the same sequence and is allowed for the same reason.

Conclusion
Claim 24 is allowed.  Claim 18 is objected to and claims 1, 3-8, 10, and 13-17, and 19-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791